Citation Nr: 1604227	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-16 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post right total knee replacement (TKR), from January 19, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for status post left TKR from December 1, 2011.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected knee disabilities.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1971.

This appeal is before the Board of Veterans' Appeals (Board) from March 2010, June 2010, and March 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In December 2014, the Board remanded the Veteran's appeal with instruction to obtain all relevant treatment records, provide current VA examinations of both knees, and obtain a VA examiner's opinion for the lumbar spine that includes consideration of aggravation.  The relevant records were obtained and VA examinations were conducted in July 2015.  

The Board finds that to the extent the Veteran's appeals are denied, the August 2015 VA examinations adequate.  The Board is therefore satisfied that the instructions in its remand of December 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right TKR occurred more than one year prior to the period on appeal and is not productive of intermediate degrees of residual weakness, pain, or limitation of motion, or of chronic residuals consisting of severe painful motion or weakness.

2.  The Veteran's left TKR occurred more than one year prior to the period on appeal and is productive of intermediate degrees of residual weakness, pain, or limitation of motion, but not of chronic residuals consisting of severe painful motion or weakness.

3.  The Veteran's lumbar spine disability was aggravated by his service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right TKR, from January 19, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

2.  The criteria for an evaluation of 40 percent, but not in excess thereof, for left TKR, from December 1, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 (2015).

3.  The criteria for service connection on the basis of aggravation for a lumbar spine disability as secondary to service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated February 2010 and June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and relevant records from the Social Security Administration have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his right knee in February 2010, of his lumbar spine in December 2010, and of both knees and lumbar spine in July 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Knees

The Veteran claims evaluations in excess of 30 percent for his TKR in each of his knees.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's knees are rated as residuals of TKR under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this code, a 100 percent rating is automatic and only available for one year following the implantation of the prosthesis.  His current 30 percent ratings are warranted as the minimum rating for prosthetic replacement of the knee joint.  A higher rating of 60 percent is warranted chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Diagnostic Code 5055 further directs that intermediate degrees of residual weakness, pain or limitation of motion, are to be rated in excess of 30 percent by analogy to Diagnostic Codes 5256, 5261, or 5262. Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated at 40 percent when limited to 30 degrees and at 50 percent when limited to 45 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

The Veteran underwent a VA examination of his knees in February 2010.  The examiner noted the Veteran underwent a right TKR in August 1997.  On physical examination, there was no evidence of deformity, tenderness, instability, or other symptoms.  Flexion was to 130 degrees with no evidence of pain on active motion.  Extension was normal.  There was no evidence of further functional limitation on repetitive motion.  Gait was antalgic, and the Veteran ambulated with a cane.  There was no evidence of ankylosis or abnormal weight bearing.  There was no weakness in the right knee.  X-rays indicated a satisfactory right total knee prosthesis.  

In a March 2010 statement, the Veteran reported that he was walked with pain ever since separation from service because of his knees.  In a second statement, his wife reported that the Veteran's constant knee pain impedes his daily activities.

In a May 2010 statement, the Veteran took issue with his February 2010 VA examination.  Specifically, he took issue with the fact that the examiner would not permit his wife to accompany him into the examination room and with the two-hour interview prior to the comparatively short physical examination involving range of motion tests.  In a second statement, the Veteran's wife stated her opinion that the examiner should have allowed her to accompany her husband into the examination, as she could help him remember issues he had that he wished to report.  She further stated that other servicepersons in the waiting room told her that she had a right to be in the room during the examination.  In a statement appended to his June 2012 substantive appeal, the Veteran stated that the examination was inadequate because it was conducted by a physician's assistant and not a physician, it was based upon subjective symptom reporting and a lack of instruments to measure range of motion, and excluded relevant history reporting by preventing the Veteran's wife from accompanying him.

The Veteran underwent a VA examination of both knees in July 2015.  He denied flare-ups.  Flexion was to 140 degrees in the right knee and 115 degrees in the left knee.  Extension was to 0 degrees in the right knee and 5 degrees in the left knee.  Limited motion and associated pain in the left knee contributed to functional loss, limiting the Veteran's ability to squat down.  Observed repetition did not lead to additional functional loss.  Repetition over time did not lead to additional functional loss in the right knee, but led to additional functional loss due to pain in the left knee.  There was no evidence of pain with weight bearing, localized tenderness, pain on palpation, or crepitus.  The examiner further stated that in the left knee was affected by additional contributing factors.  In selecting contributing factors from a drop-down menu, the examiner selected the factor of "less movement than normal due to ankylosis, adhesions, etc."  There was no ankylosis, however.  Muscle strength was normal.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was not indicated.  The examiner found that the Veteran's right TKR had no residuals.  The examiner further found that his left TKR was productive of intermediate degrees of residual weakness, pain, or limitation of motion. 

As an initial matter, the Board addresses the Veteran's claims regarding the adequacy of the February 2010 VA examination.  While the Veteran's representative claims that a goniometer was not used, the Board finds no indication in the examination report and no statements from the Veteran explicitly saying that the flexion and extension measurements were "eyeballed" and not measured with a goniometer.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (finding a presumption that government officials have properly discharged their official duties, and that clear evidence to the contrary is required to rebut this "presumption of regularity").  Nor does the Board find any issue with the examination being conducted by a physician's assistant.  Id.  As to the Veteran's argument that his wife should have been able to accompany him into the examination, the Veteran has failed to show that allowing her in would have provided additional evidence for the examiner to consider.  Specifically, the Veteran has not articulated exactly what information his wife had that he could not have provided to the examiner himself.  In any event, even if the claimed inadequacies of the February 2010 VA examination had merit, they would be cured by the July 2015 VA examination, for which the Veteran has made no complaint. 

With respect to the Veteran's right knee, the Board finds that an evaluation in excess of 30 percent is not warranted.  The Veteran's current 30 percent rating is the minimum rating post TKR.  Higher ratings are available for intermediate degrees of residual weakness, pain, or limitation of motion, or for chronic residuals consisting of severe painful motion or weakness.  Additionally, a total rating of 100 percent is available for one year following surgical implantation.  The Veteran's right TKR was implanted in 1997, so the maximum rating is not warranted.  The Board finds no evidence warranting a rating higher than the minimum rating of 30 percent.  There is evidence of pain and some limited motion, but not to an intermediate degree that would warrant a higher rating.  The July 2015 examiner found no current residuals whatsoever.  Furthermore, the Veteran has denied flare-ups in both of his VA examinations.  The Board recognizes that the Veteran has ambulated with a cane.  To the extent that the cane is the result of functional loss from his right TKR, the Board finds that this functional loss is contemplated by the 30 percent rating.  See DeLuca, 8 Vet. App. at 204-07.  Additionally, treatment records show that the Veteran has only minimally treated his right knee during the appeal period, with all of his treatment instead focusing on his left knee and lumbar spine.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's right TKR.

With respect to the Veteran's left TKR, the Board finds that a 40 percent rating is warranted.  As with his right TKR, his current 30 percent rating is the minimum rating post TKR.  The July 2015 VA examiner, however, explicitly found that the Veteran's left TKR was productive of intermediate degrees of residual weakness, pain, or limitation of motion.  The regulations direct that such symptoms be rated by analogy under Diagnostic Codes 5256, 5261, or 5262.  While the Board recognizes that the examiner found no ankylosis to be present, when selecting contributing factors from a drop down menu, the examiner chose the factor of "less movement than normal due to ankylosis, adhesions, etc."  The Board therefore finds that left knee TKR should be rated by analogy as ankylosis under Diagnostic Code 5256 at 40 percent.  The Board finds that higher ratings of 50 or 60 percent are not warranted by analogy under Diagnostic Code 5256, because the only functional loss evidenced by the record is pain, painful motion, limited motion, and an inability to squat.  

The Board further finds that an evaluation in excess of 40 percent is not warranted.  The Veteran's left TKR was implanted more than one year prior to the appeal period for this issue, so a 100 percent rating is not warranted.  Furthermore, the Board finds no evidence of chronic residuals consisting of severe painful motion or weakness.  Indeed, after the one-year period following the Veteran's surgery, there is no evidence in the record whatsoever beyond the Veteran's July 2015 VA examination.  The VA examiner found residuals of the Veteran's left knee TKR to be intermediate and not severe, and there is no evidence in the record to challenge or contradict this finding.  Furthermore, the Veteran has denied flare-ups.  The Board recognizes that the Veteran has ambulated with a cane.  To the extent that the cane is the result of functional loss from his left TKR, the Board finds that this functional loss is contemplated by the 40 percent rating.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's left TKR.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knees.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's TKR residuals, including pain, limited motion, painful motion, and inability to squat, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his TKR residuals are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Lumbar Spine

The Veteran claims service connection for his lumbar spine disability.  He claims that his disability was caused by his service-connected knee disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any lumbar spine disorder.  As discussed below, the Veteran does not claim direct service connection, but rather service connection on a secondary basis, and the Veteran therefore does not claim that his back problems arose in service.  

Records from the Social Security Administration include a February 1995 neurosurgical consultation related to a workers' compensation claim.  The record noted an August 1994 workplace injury in which the Veteran was lifting a large can when he twisted and had an abrupt onset of severe lower back pain and bilateral leg pain.  Radiology showed disc bulging and spondylitic changes at multiple levels, and he was diagnosed with lumbar spondylosis.  Following physical therapy, in April 1995 he was diagnosed with resolving lumbar strain with underlying lumbar spondylosis.  Subsequent records show that the Veteran reaggravated his chronic lumbar strain in June 1995.  A January 1998 letter from the Veteran's private neurosurgeon states that the Veteran's lower back concerns began with a work accident in 1994, when he was found to have a slight disc bulge at L3-4 and question of stenosis at L4-5.  He recovered and suffered a second injury in May 1997.  The letter opined that the May 1997 injury caused an exacerbation of the pre-existing spinal stenosis which was recognized in a milder form in 1995.  There was no discussion of involvement with the Veteran's knees.  In his August 1997 Social Security disability claim, the Veteran reported that the back injury sustained in May 1997 had worsened.  

Private treatment records show that the Veteran continued treatment for lower back pain throughout 1998.  A March 2000 neurosurgical consultation reflects that the Veteran reported difficulties with his back since his May 1997 work accident.  He reported low back pain which radiated bilaterally into the buttocks and, more recently, the posterior thighs.  He reported numbness in his lateral right thigh.  Current x-rays showed profound degenerative disc disease and spondylosis, and an MRI showed severe spinal stenosis at L4-5 with mild lumbar stenosis at L2-3 and L3-4.  He was diagnosed with neurogenic claudication with back and bilateral lower extremity pain, secondary to severe lumbar spinal stenosis and bilateral foraminal encroachment, secondary to degenerative disc disease and spondylosis.  The neurosurgeon recommended surgery to address the Veteran's cervical spine issues (outside the scope of this appeal) before any lumbar surgery, and cervical laminectomy was performed in July 2000.  In October 2000, the Veteran continued to experience low back discomfort aggravated by physical exertion such as using a chain saw, but no longer had pain radiating to his buttocks or thighs.  His neurologist recommended that any lumbar surgery be deferred because pain was only on physical exertion.  At no time were his knees addressed.

Private treatment records further show that in October 2007 the Veteran reported increasing problems with back pain with right-side radiculopathy, worse when walking.  He could walk no more than 10 minutes due to pain.

In his April 2010 claim, the Veteran stated that his chronic lower back disability began in the early 1980s, and that he believed that it was related to the limp caused by his knee disabilities.  In a June 2010 statement, the Veteran reported that he had suffered with back problems for 35 years, which became chronic in the mid-1980s.  He stated it was his belief that walking with an abnormal gait due to his service-connected knee disabilities caused damage to his spine, and also made him more prone to injuries.

VA treatment records show that the Veteran reported lower back pain in May 2010.  His physician noted multilevel lumbar disease.  

Private treatment records show that in June 2010 the Veteran reported trouble with his back.

In a letter received by VA in August 2010, the Veteran's private chiropractic physician stated that he had treated the Veteran for lumbosacral complaints since June 2002.  He opined that the abnormal gait caused by chronic degenerative knee conditions can be a direct cause of pain and degeneration of the lumbosacral spine, and that is therefore quite possible that the Veteran's knee disabilities could have contributed to the spinal disability.

The Veteran underwent a VA examination in December 2010.  He reported low back pain with a gradual onset in the early 1980s, with no recollection of the exact date or incident.  He said the first time it really hurt him was in 1988 when lifting a garbage can at work.  X-rays showed degenerative changes and degenerative disc disease, with chronic compression of L1 estimated at 20 percent.  The examiner opined that the Veteran's lumbar spine disability was not secondary to his bilateral knee disability.  This opinion was based on the rationale that bilateral knee disease does not cause this extent of degenerative change to the lumbar spine, nor can it cause 20 percent chronic compression.

In a March 2011 statement, the Veteran took issue with his December 2010 VA examination.  Specifically, he stated that his wife should have been allowed in the examination room with him to help him explain his symptoms.  Additionally, he stated that he was asked questions for 20 minutes, and the only physical examination performed was having him bend and rotate.  He was then sent for x-rays.  He stated he was not asked why he thought his back was secondary to his knees.  In his April 2011 notice of disagreement, the Veteran further claimed that the examination was inadequate because it was performed by a physician's assistant and not a physician.  Additionally, in a statement appended to his June 2012 substantive appeal, the Veteran stated that VA erred in giving more weight to the opinion of the VA examiner, a physician's assistant, over the August 2010 opinion of the Veteran's private chiropractic physician.  The Veteran further maintained that VA erred in obtaining an examination, because the August 2010 opinion was sufficient to establish a nexus and additional development only sought evidence against the Veteran's claim.

Private treatment records show that the Veteran reported back trouble in May 2013.  The Veteran's physician stated that it was clear that his back pain worsens and is exacerbated by his chronic knee injury.  The physician stated that the chronic knee discomfort caused back instability, disc disease, and pain.

At his May 2013 hearing, the Veteran stated that his back problems predated his knee problems, but he believed that his knee disabilities aggravated his lower back problem.

In a March 2015 statement, the Veteran stated that since he began treatment at a VA facility, VA has not conducted a thorough back examination.  He stated that his back problems have little or nothing to do with his specific injuries, but rather are related to his limp from his knee disabilities.  He said he had been told this by all of his medical providers.  

The Veteran underwent another VA examination in July 2015.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disability is related to his knee disabilities or otherwise related to service.  This opinion was based on the rationale that there was no in-service event to support direct service connection, that there are many likely contributing causes to the lumbar spine condition including aging and marked obesity, and because the knee disabilities would not cause degenerative changes in the lumbar spine.  The examiner explained that a bilateral knee condition could cause fibromuscular strain due to altered gait, but would not be expected to cause degenerative disc disease.

As an initial matter, the Board addresses the Veteran's claims regarding the adequacy of the February 2010 VA examination.  The Board does not find any issue with the examination being conducted by a physician's assistant.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (finding a presumption that government officials have properly discharged their official duties, and that clear evidence to the contrary is required to rebut this "presumption of regularity").  As to the Veteran's argument that his wife should have been able to accompany him into the examination, the Veteran has failed to show that allowing her in would have provided additional evidence for the examiner to consider.  Specifically, the Veteran has not articulated exactly what information his wife had that he could not have provided to the examiner himself.  In any event, even if the claimed inadequacies of the February 2010 VA examination had merit, they would be cured by the July 2015 VA examination, for which the Veteran has made no complaint. 

With respect to service connection on the basis of causation, the Board finds that the evidence weighs against a finding that the Veteran's lumbar spine disability was proximately due to or the result of his service-connected knee disabilities.  Both VA examiners provided probative opinions explaining why the Veteran's knee disabilities would not cause his particular lumbar spine disability.  Furthermore, the opinions provided by the Veteran's private physicians only state that the Veteran's knee disabilities could "contribute to" or "exacerbate" his lumbar spine disability.  The only evidence of record indicating causation are the Veteran's own statements, but the Board finds the opinions of the VA examiners more probative because of their medical expertise and clear rationales.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's lumbar spine disability was caused by service or his service-connected knee disabilities.  

With respect to service connection on the basis of aggravation, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability has been aggravated by his service connected knee disabilities.  The Veteran has provided two opinions from his private physicians; one stated that aggravation is possible and the other stated that it was clear that the Veteran's knee disabilities exacerbated his back pain.  The Board has now twice requested a VA examiner's opinion as to the likelihood of aggravation, and twice this request has been ignored.  The Board thus finds that further requests for an opinion would be futile.  For these reasons, resolving all doubt in favor of the Veteran, the Board finds the evidence in equipoise as to whether the Veteran's lumbar spine disability has been aggravated by his service connected knee disabilities.  Service connection on the basis of aggravation is therefore granted.




ORDER

An evaluation in excess of 30 percent for right TKR from January 19, 2010 is denied.

An evaluation of 40 percent, but not in excess thereof, for left TKR, from December 1, 2011 is granted, subject to the laws and regulations governing the payment of VA benefits.

Service connection on the basis of aggravation for a lumbar spine disability, as secondary to service-connected knee disabilities, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran seeks TDIU.  He contends that his service-connected disabilities when considered in combination render him unemployable.

The Board finds that as the issue of entitlement to TDIU is inextricably intertwined with the rating to be assigned by the RO to his newly service-connected lumbar spine disability, it must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  Specifically, the Board notes that the Veteran receives Social Security disability benefits primarily for his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision above to awarding service connection on the basis of aggravation for a lumbar spine disability as secondary to service-connected knee disabilities.   

2.  Conduct any additional development deemed necessary to determine the impact of the Veteran's disabilities on his employability.

3.  After completing the above, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


